Citation Nr: 1141641	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-25 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1979 until June 1983 and from October 2008 until July 2009.  He also had periods of reservist duty.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, jurisdiction was transferred to the RO in Manila, the Republic of the Philippines.

The issues of entitlement to service connection for bilateral hearing loss disability and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1984 the RO denied service connection for bilateral hearing loss disability.  The Veteran was notified of the denial and did not appeal.

2.  The evidence added to the record since September 1984, when viewed in context of the entire record, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The September 1984 rating decision denying service connection for bilateral hearing loss disability is final.  New and material evidence has been received to reopen the claim to establish service connection for manic depressive illness.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting, in full, the benefit sought on appeal.  Accordingly, because the benefit sought is granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Application to Reopen

Service connection for a bilateral hearing loss disability was previously addressed and denied in a September 1984 rating decision.  The appellant was informed of the decision and of his right to appeal.  When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.  

In this case, following the issuance of the 1984 rating decision denying service connection, the Veteran did not submit a timely Notice of Disagreement and the denial is final.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Here, since the time of the prior denial in 1984, the Veteran had active service from October 2008 until July 2009.  Veterans are entitled to compensation from VA for disabilities "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service) (West 2002).  As the Veteran has been exposed to the line of duty since the last final determination, the Board finds that fact alone is sufficient for his application to reopen the claim to be granted.


ORDER

The application to reopen a claim of service connection for bilateral hearing loss disability is granted.


REMAND

The Veteran's last VA audiological examination was in February 2006, prior to his most recent period of active duty.  In order to properly adjudicate the claims of entitlement to service connection for tinnitus and bilateral hearing loss disability, a new examination must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for VA examination, and the claims file is to be made available to the examiner.  The examiner is to address weather it is:

a.  at least as likely as not that the Veteran's bilateral hearing loss disability is related to service?

b.  at least as likely as not that the Veteran's tinnitus is related to service?

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


